Title: From Benjamin Franklin to William Franklin, [8 November 1766]
From: 
To: 


[November 8th, 1766]
Mr. Jackson is now come to town. The ministry have asked his opinion and advice on your plan of a colony in the Ilinois, and he has just sent me to peruse his answer in writing, in which he warmly recommends it, and enforces it by strong reasons; which gives me great pleasure, as it corroborates what I have been saying on the same topic, and from him appears less to be suspected of some American bias.
